Citation Nr: 1019491	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper 
respiratory condition including allergic rhinitis, sinusitis, 
and a pollen allergy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, as support for his claim, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law of the Board.

During the hearing the Veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim 
for service connection for pollen allergy (also claimed as 
sinusitis).

2.  The additional evidence received since that decision 
denying this claim is cumulative or redundant of evidence 
already considered in that decision or does not relate to an 
unestablished fact necessary to substantiate this claim or 
raise a reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service 
connection for pollen allergy (also claimed as sinusitis) is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted since 
that rating decision to reopen this claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that VA must 
both notify a claimant of the evidence and information 
necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 
2007, prior to initially adjudicating his claim in March 
2008.  The letter informed him of the evidence required to 
establish his claim for service connection and advised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The letter also complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from G.T., M.D., and 
N.S.B., M.D.  There is no indication of any outstanding 
records pertaining to the claim.  

When, as here, the claim at issue has been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, he is required to present new and 
material evidence to reopen the claim under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claim.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  And despite his and 
his representative's contentions to the contrary, since, as 
will be explained, the Board is denying the petition to 
reopen the claim absent this required new and material 
evidence, there is no obligation to schedule him for a VA 
compensation examination concerning this claim - including 
for a medical nexus opinion, unless and until he first 
satisfies this threshold preliminary evidentiary burden of 
reopening the claim with new and material evidence.  
38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  New and Material Evidence

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

A March 2006 rating decision denied the claim for service 
connection for pollen allergy, also claimed as sinusitis, 
based on there being no diagnosed disability in service, no 
evidence of treatment or diagnosis since service, and no 
evidence of an etiological link between a then current 
disorder and the Veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  He did not appeal that decision, 
so it became final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed the petition at issue to reopen this claim 
in October 2007.  As support for his petition, he has since 
submitted VA treatment records dated from August 2005 to 
December 2007, the report of a June 2008 VA examination, 
private treatment records from Drs. G.T. and N.S.B, and the 
transcript of the testimony during the September 2009 
videoconference hearing.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the March 2006 
rating decision that previously considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  This initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying 
merits.  If there is no new and material evidence, that is 
where the analysis ends, and what the RO may have determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); 
and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim is 
the evidence that has been added to the record since the 
final and binding March 2006 rating decision.  And 
considering the basis of that denial, new and material 
evidence must suggest he has a current diagnosis of a 
relevant disorder and that this disorder was incurred during 
or aggravated by his military service.  Contrary to his 
hearing testimony, however, it is not sufficient just to have 
a bout of rhinitis during service and then to have another 
bout of rhinitis at some point after service in order to 
establish a chronic, i.e., permanent disability.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

Concerning this, as mentioned, since the March 2006 rating 
decision the Veteran has submitted VA treatment records dated 
from August 2005 to December 2007, the report of his June 
2008 VA examination, private treatment records from Drs. G.T. 
and N.S.B, and the transcript of the testimony during the 
September 2009 videoconference hearing.  This evidence shows 
treatment and diagnoses of a chronic cough of unknown 
etiology, asthma, and rhinitis.  There is no description of 
whether the rhinitis is acute or chronic.  

On the one hand, this additional medical evidence is "new" 
in that it did not exist at the time of the March 2006 rating 
decision and, therefore, was not considered and could not 
possibly have been.  This additional medical evidence does 
not, however, give a definitive diagnosis of chronic 
sinusitis or chronic rhinitis.  This evidence also is not 
material to the determinative issue of whether the Veteran 
has an upper respiratory disorder that was incurred in or 
aggravated by his military service.  Instead, this additional 
medical evidence only indicates he has sought treatment for a 
chronic cough and asthma, with no indication of the etiology 
(i.e., cause) of either condition, including especially in 
terms of whether either condition or both dates back to the 
Veteran's military service or is otherwise attributable or 
related to his military service.  This evidence in no way 
etiologically links chronic rhinitis or chronic sinusitis to 
his military service; instead, it merely shows current 
treatment of these conditions. See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records merely 
describing the Veteran's current condition and treatment are 
not material to issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence.).  

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding March 2006 
rating decision was the lack of a currently diagnosed chronic 
condition and the lack of a medical nexus opinion suggesting 
the diagnosed condition was attributable to his military 
service.  Therefore, even accepting there is perhaps the 
required current diagnosis (which there was not necessarily 
in March 2006), the fact remains that there is no indication 
this current diagnosis (irrespective of what it is) dates 
back to the Veteran's military service or is otherwise 
attributable or related to his military service - including 
to the isolated instance of rhinitis in service.  So this 
additional medical evidence does not provide the 
unestablished facts necessary to substantiate the claim.

Additionally, the Veteran's personal statements in this 
regard - including during his hearing, are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that a layman is not 
competent to offer a diagnosis and medical opinion regarding 
causation, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Also, to the extent the Veteran is merely reiterating 
arguments he made prior to the RO previously denying this 
claim in March 2006, this is not new evidence.  Cf. Bostain 
v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that 
is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Hence, none of the additional evidence received since the 
RO's March 2006 rating decision is both new and material to 
the claim as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER


The petition to reopen the claim for service connection for 
an upper respiratory condition - including allergic 
rhinitis, sinusitis, and pollen allergy, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


